Citation Nr: 1610186	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure, and to include as secondary to diabetes mellitus type II and a service-connected acquired psychiatric disorder, to include anxiety with depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for diabetes mellitus type II and bilateral peripheral neuropathy.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for bilateral peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Diabetes mellitus type II is not shown by the competent evidence of record. 


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board remanded this matter in January 2015, and specifically instructed the RO/Appeals Management Center (AMC) to obtain any outstanding Social Security Administration (SSA) records.  Subsequently, VA contacted SSA in March 2015 specifically asking that SSA furnish copies of SSA records, to which SSA responded that there were no medical records because the medical records were destroyed.  Afterwards, VA notified the Veteran that records were not available in a September 2015 letter.  The Veteran was also afforded examinations in September 2015, and thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

Regarding diabetes, in a correspondence dated in October 2007 prior to the December 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All service treatment records and post service medical records have been associated with the claims file. 

The Veteran was medically evaluated in conjunction with his claim in December 2007 and August 2011, as well as in September 2015 in accordance with the January 2015 Board Remand.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall, supra.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information in the examinations to allow the Board to render an informed decision.  The Board finds the examinations of record, taken together, to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in October 2014.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis 

The Veteran essentially contends that he has had a diagnosis of diabetes throughout the appeal period.

In July 2007, the Veteran was advised at the VA medical center (VAMC) to follow-up regarding management of diabetes mellitus and B12 deficiency.  
An October 2007 letter to the Veteran from the VA outpatient clinic noted that an examining physician had confirmed a diagnosis of diabetes mellitus type II.  

In December 2007, the Veteran was afforded a VA examination for his claimed diabetes mellitus II.  The examiner stated that the Veteran did not have a diagnosis of diabetes mellitus, but instead had impaired glucose tolerance.

In October 2008, VAMC records note that they discussed findings of HbA1c levels with the Veteran and that there was no indication that he had diabetes.

November 2008 VA treatment records note that the Veteran was "newly diagnosed" with diabetes during a hospitalization.  He was seen for evaluation of impaired glucose tolerance (diagnosed by private doctor) which was confirmed about two months prior although his wife said the doctor had not provided a definitive diagnosis of whether this was in fact diabetes.  

December 2008 VAMC records note "mild" diabetes.  

In February 2009, VAMC records noted that they had discontinued acuchecks as all blood sugar values had been normal, but also noted a history of diabetes.  

In March 2009, the Veteran was admitted to Charlotte Regional Medical Center for hyperglycemia/diabetes.

June 2009 VAMC records note that the Veteran's HbAlc was controlled at 6.3 and that due to his autonomic dysfunctions they recommended improving diabetic control and recommended adding 250 mg of Glucophage (Metformin) in the morning before breakfast.  

In August 2009, a Dr. R.S.W. submitted a note stating that during an October to November 2008 hospitalization he diagnosed the Veteran as having diabetes mellitus.

September 2009 VA treatment records however, still note the Veteran only as having "possible" diabetes mellitus II.  

In August 2011, the Veteran was afforded a VA examination.  The examiner stated that having reviewed the tests available in the claims file including the VAMC records, that the Veteran did not meet the diagnostic criteria for diabetes using HbAlc and glucose values and noted that there was a mention of the Veteran developing new onset diabetes, but that was probably a typographical error and that he was only pre-diabetic.  

July 2014 records however note that the Veteran was on Metformin 500 mg three times per day for "well controlled" diabetes.  

In January 2015, the Veteran's claim was remanded for additional development, including a VA examination to determine whether the Veteran currently had diabetes, given the above conflicting reports.  

In September 2015, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's medical documents in his claims file and opined that the Veteran in fact did not have diabetes at any point during the appeal period.  

The examiner noted that the Veteran's medical record showed that the Veteran's laboratory test findings, including blood glucose, glucose tolerance test (GTT) and A1C readings, do not satisfy the American Diabetes Association (ADA) criteria as well as the VA criteria for the diagnosis of diabetes.  The examiner noted that the Veteran's VA medical records show that the Veteran's A1C from April 2005 through September 2015 ranged from 5.0 - 6.3, and that to satisfy the diagnosis of diabetes per the ADA as well as the VA criteria there must be two consecutive A1C readings at or above 6.5, which is not the case with the Veteran's laboratory tests.  The examiner further noted that the Veteran's laboratory testing that shows intermittent sporadic elevated blood glucose is discordant with the A1C readings and cannot be attributed to diabetes, and that the Veteran's glucose tolerance test results show that the Veteran does not meet the VA or ADA diagnostic criteria for diabetes.  Finally, the examiner noted that based on peer reviewed medical literature elevated blood sugars can result from several causes other than diabetes - such as acute stress, infection, pain, steroid medication use, or anti psychotics.

The examiner also noted that regarding the Veteran's November 2008 hospital diagnosis of diabetes, that review of the Veteran's private medical record from Charlotte Regional Medical Center where the Veteran was hospitalized in November 2008 showed that the Veteran and his wife self-reported a history of diabetes to the providers.  The examiner further reconciles the 2008 medical evidence by pointing out that the Veteran's blood sugars that were checked in the hospital were random blood sugars and not fasting glucose.

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2015).  In this case, there the clinical evidence in the claims file does not support a diagnosis of diabetes mellitus type II in accordance with applicable law. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence of record does not indicate that the Veteran in fact had diabetes at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as diagnosis of diabetes mellitus type II is not clinically demonstrated, there is no need to discuss whether this disability was incurred in service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the September 2015 VA examiner recently stated the Veteran has not had diabetes mellitus type II, but merely elevated glucose levels and associated symptoms, which may be attributed to other factors and are not high enough to be qualified as diabetes.  Furthermore, some of the reported diagnoses in the claims file were, as the September 2015 examiner pointed out, based on the Veteran's own reported history and not from fasting glucose tests.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange Exposure, is denied.


REMAND

The February 2016 appellant brief notes that the Veteran's July 2014 treatment records also mention that his prior attempted suicide by carbon dioxide poisoning could have also caused his bilateral neuropathy of the lower extremities.  The Veteran's representative claims that for VA to fully satisfy its duty to assist the Veteran in developing his claim, that VA must provide him a medical examination to explore the possibility that his bilateral peripheral neuropathy of the lower extremities could be secondary to his service-connected acquired psychiatric disability to include anxiety, depression and PTSD.  The Board agrees with this contention and the Veteran should be afforded a VA examination upon remand to address whether his peripheral neuropathy was caused or aggravated by his service-connected psychiatric disorder, especially since his September 2015 VA examination mentions the Veteran's carbon monoxide poisoning as part of the rationale why his peripheral neuropathy is less likely than not directly caused by his military service.  Furthermore, the examiner in this instance should specifically address the issue of Agent Orange exposure in his rationale for direct service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); September 2015 VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his bilateral peripheral neuropathy of the lower extremities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral peripheral neuropathy of the lower extremities began in or is etiologically related to the Veteran's conceded Agent Orange exposure.  See Combee, supra.  

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any neuropathy was either (1) caused by or (2) is aggravated by the Veteran's service-connected psychiatric disorder.

Attention is directed to Veteran's claims that his suicide attempt caused by his service-connected psychiatric disorder in turn caused his peripheral neuropathy; as well as the September 2015 VA examination noting that "The veteran's peripheral neuropathy has been present since 2002.  It was noted by the PCP that the veteran has history of alcohol abuse and carbon monoxide poisoning.  The Veteran also has cervical radiculopathy.  The PMR evaluation noted that the peripheral neuropathy was most likely caused by carbon monoxide poisoning.  The veteran has history of attempted suicide through Carbon monoxide poisoning in 2002."

If the examiner determines that any neuropathy of the lower extremities is aggravated by the Veteran's psychiatric disorder, the examiner should report the baseline level of severity of the neuropathy prior to the onset of aggravation.  If some of the increase in severity of the neuropathy is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the neuropathy.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


